

116 HRES 525 IH: Calling for the designation of Antifa as a domestic terrorist organization.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 525IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Fitzpatrick submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling for the designation of Antifa as a domestic terrorist organization.
	
 Whereas members of Antifa, because they believe that free speech is equivalent to violence, have used threats of violence in the pursuit of suppressing opposing political ideologies;
 Whereas Antifa represents opposition to the democratic ideals of peaceful assembly and free speech for all;
 Whereas members of Antifa have physically assaulted journalists and other individuals during protests and riots in Berkeley, California;
 Whereas in February of 2018, journalist Andy Ngo was intimidated and threatened with violence by protestors affiliated with Antifa;
 Whereas, on June 29, 2019, while covering demonstrations in Portland, Oregon, journalist Andy Ngo was physically attacked by protestors affiliated with Antifa;
 Whereas employees of the U.S. Immigration and Customs Enforcement (referred to in this preamble as ICE) were subjected to doxxing and violent threats after their social media profiles, phone numbers, and home addresses were posted on the internet by left wing activists;
 Whereas according to the Wall Street Journal, an ICE officer was followed by left wing activists and confronted when he went to pick up his daughter from summer camp, and another had his name and photo plastered on flyers outside his home accusing him of being part of the ‘Gestapo’;
 Whereas the ICE office in southwest Portland, Oregon, was shut down for days due to threats and occupation by Antifa members;
 Whereas Rose City Antifa, an Antifa group founded in 2007 in Portland, Oregon, explicitly rejects the authority of law enforcement officers in the United States, and Federal, State, and local governments, to protect free speech and stop acts of violence;
 Whereas Rose City Antifa rejects the civil treatment of individuals the group labels as fascists, stating: “We can’t just argue against them; we have to prevent them from organizing by any means necessary.”; and
 Whereas there is no place for violence in the discourse between people in the United States, or in any civil society, because the United States is a place where there is a diversity of ideas and opinions: Now, therefore, be it
		
	
 That the House of Representatives— (1)calls for the groups and organizations across the country who act under the banner of Antifa to be designated as domestic terrorist organizations;
 (2)unequivocally condemns the violent actions of Antifa groups as unacceptable acts for anyone in the United States;
 (3)expresses the need for the peaceful communication of varied ideas in the United States; (4)urges any group or organizations in the United States to voice its opinions without using violence or threatening the health, safety, or well-being of any other persons, groups, or law enforcement officers in the United States; and
 (5)calls upon the Federal Government to redouble its efforts, using all available and appropriate tools, to combat the spread of all forms of domestic terrorism, including White supremacist terrorism.
			